Citation Nr: 0204155	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  96-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO), which denied, in pertinent part, service connection for 
COPD and hypertension.

In connection with this appeal, the veteran requested a 
hearing before a Member of the Board at the RO, but he later 
withdrew his hearing request in May 2000.  See 38 C.F.R. § 
20.704(e) (2001).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

In its March 2002 presentation, the veteran's representative 
raised the issue of service connection for hypertension, 
claimed secondary to service-connected diabetes mellitus or, 
alternatively, based on aggravation due to his service-
connected diabetes mellitus.  As the issue of service 
connection for a hypertension, under either theory, has not 
yet been adjudicated, the Board refers the matter to the RO 
for initial adjudication.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995)


FINDINGS OF FACT

1.  The veteran's COPD is neither shown to be related to his 
active service nor was it at all evident during such service.

2.  His COPD is not shown to be secondary to any claimed 
diesel exhaust exposure or nicotine dependence of service 
origin.

3.  The veteran's hypertension is neither shown to be related 
to active service, nor did it increase in severity during 
such service.  



CONCLUSIONS OF LAW

1.  COPD was neither incurred in nor aggravated by the 
veteran's active military service, nor is it the proximate 
result of any service-related nicotine dependence.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306; 3.310 (2001).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
these issues.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf.  Further, the veteran and his 
representative have been notified of the evidence necessary 
to establish the benefits sought.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.  The Board notes that additional VA medical 
examinations are not warranted in this instance and not 
mandated by VCAA, as discussed below.  See 38 U.S.C.A. 
§ 5103A(d).  

Factual Background 

On January 1968 service induction medical examination, the 
veteran reported difficulty with asthma and shortness of 
breath.  However, the induction medical examination report 
was silent with respect to COPD or hypertension.  

Service medical records did not reflect diagnoses of either 
COPD or hypertension.  In August 1969, he was treated for 
pain in the left side of his chest.  It was noted the he had 
a history of asthma and smoked 21/2 packs of cigarettes per 
day.  Physical examination was negative and the impression 
was probable chest wall pain.  

December 1969 service separation medical records indicated 
that the veteran complained of asthma, shortness of breath, 
and pain or pressure in his chest.  Physical examination at 
this time, including clinical evaluation of the veteran's 
lungs and chest, was normal.  His heart and vascular system 
were evaluated as normal, including a blood pressure reading 
of 128/78.  A chest X-ray was reported to be negative for 
disease.  The examiner noted that the veteran's respiratory 
complaints all pre-existed service.  

In April 1995, he filed a claim of service connection for, in 
pertinent part, COPD and hypertension.  

On May 1995 VA medical examination, the examiner noted 
recurring COPD.  The examiner reported that the veteran had 
emphysema that was first detected only one year earlier.  The 
examiner noted that the veteran had smoked 2-3 packs of 
cigarettes a day for 34 years and indicated that his history 
of COPD was compatible with a history of cigarette smoking.  
The veteran reported a 20-year history of hypertension 
(approximately six years after his discharge from active 
service).  The examiner diagnosed a history of mild 
hypertension.  

The RO obtained VA outpatient treatment records.  
Significantly, there is no clinical reference made to any 
COPD or hypertension associated with the veteran's period of 
active service.

By January 1996 decision, the RO denied service connection 
for COPD and hypertension.  

January 1999 private medical records reflect a longstanding 
history of heavy smoking, specifically, 3-4 packs of 
cigarettes per day.  A history of emphysema was also noted.  
The veteran denied palpitations and chest pain but complained 
of shortness of breath.  The physician remarked that the 
veteran had emphysema.  The lungs revealed mild crackling at 
the bases to auscultation and percussion consistent with his 
long smoking history.  The diagnosis was emphysema.  

An August 1999 chest X-ray study revealed no acute pulmonary 
infiltrates or any pulmonary masses.  There were changes in 
the peribronchial markings bilaterally consistent with mild 
reactive airway disease.  

The Board notes that in May 2000, the veteran canceled his 
request for a hearing and stated that he had no more evidence 
to submit.  He also stated that he wished to rest his claim 
on the evidence already submitted.  

By August 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for COPD and 
hypertension on the basis that such claims were found to be 
not well grounded; however, on November 9, 2000, VCAA became 
law, and in pertinent part, it deleted the requirement that a 
claimant must submit a well-grounded claim for VA benefits.  
As the veteran's claim was finally denied as being not "well 
grounded" between July 14, 1999 and November 9, 2000, it 
must be readjudicated under the new statute based on his 
April 2001 request for same.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7 (2000).  

February 2001 VA medical records indicate that he had 
hypertension, but that he stopped taking his blood pressure 
medication.  COPD and a 43-year history of heavy smoking was 
noted.  

April 2001 VA medical records indicated that the veteran 
claimed that his hypertension began in the 1970s.  According 
to the records, the veteran's hypertension was being 
followed, and he had recently been prescribed medication to 
control his symptoms.  He recently claimed that his in-
service exposure to diesel exhaust caused his COPD, that his 
blood pressure was high due to stress, and that he had not 
yet decided whether he would continue taking the prescribed 
blood pressure medication.  The records also note that the he 
suffers from emphysema and that he smokes three packs of 
cigarettes per day.  He was diagnosed with well-controlled 
hypertension and COPD related to his history of smoking.  His 
pulmonary function tests are mildly abnormal.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular 
disease, hypertension, brain hemorrhage or brain thrombosis, 
and sensorineural hearing loss become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  VA General Counsel has held 
that direct service connection may be established for 
disability shown to result from tobacco use during active 
service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 
Fed. Reg. 42,756 (1993).  To establish entitlement, the 
record must contain medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service, as 
distinguished from post-service tobacco use.  Id; see also 
Davis v. West, 13 Vet. App. 178 (1999).  

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.  

Legislation has recently been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  Such legislation 
was effective on June 9, 1998.  Because the appellant's claim 
was filed prior to that date, the Board will evaluate the 
appellant's contentions under the more lenient standard that 
allows service connection for nicotine-related diseases.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  See also VAOPGCPREC 19-97; also Davis, 
13 Vet. App. at 183.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that VA has a 
duty to provide notice to a claimant as to the information 
and evidence necessary to substantiate a claim.  Further, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Yet, under 
§ 5103A(a)(2), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

Finally, under 38 U.S.C.A. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

COPD 

Under current law, the veteran would be ineligible for 
service connection for his COPD.  The evidence demonstrates 
that his COPD is tobacco related, and tobacco-related 
disabilities do not qualify for the granting of service 
connection.  See 38 U.S.C.A. § 1103.  However, because he 
filed his claim of service connection for COPD before June 9, 
1998, the date on which the current law became effective, he 
is entitled to have his claim adjudicated under the more 
lenient standard that existed prior to June 9, 1998, which 
permitted service connection for nicotine-related 
disabilities.  See Karnas, supra.  

Under ordinary circumstances, in order for service connection 
to be granted, the veteran must suffer from a present 
disability.  See 38 C.F.R. §§ 3.303, 3.306, 3.310; Degmetich, 
supra.  The veteran currently suffers from COPD.  However, in 
addition to a currently-diagnosed disability, the veteran's 
disability must be shown to be related to his active military 
service.  38 C.F.R. § 3.303.  The evidence in this case does 
not indicate that there is any link or nexus between the 
veteran's COPD and his service.  Moreover, notwithstanding 
his assertion that in-service exposure to diesel exhaust 
caused his COPD, the competent evidence of record fails to 
substantiate such a claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The May 1995 VA medical examination report reflected a 34-
year history of heavy smoking at the rate of 2-3 packs per 
day.  Estimates since that time noted a habit of up to four 
packs a day.  According to the evidence above, the veteran 
began to smoke heavily around 1960, eight years before his 
service enlistment.  Service medical records are silent with 
respect to the presence of COPD, and the disease was first 
diagnosed in about 1994.  

Because the evidence does not in any way suggest that the 
veteran's nicotine dependence, which ultimately caused his 
COPD, began or originated in service or that COPD itself was 
evident during service, direct or secondary service 
connection for that disability cannot be granted.  See 
38 C.F.R. §§ 3.303, 3.310.  Also, the Board notes that there 
is no competent evidence of record to indicate that any pre-
service COPD was aggravated by the veteran's service.  
38 C.F.R. § 3.306.  

Generally, VA is required to provide a medical examination 
and opinion regarding etiology in order to assist veterans in 
establishing claims.  See 38 U.S.C.A. § 5103A(d).  However, 
VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See generally 38 U.S.C.A. 
§ 5103A.  As the veteran began smoking many years before 
service, his COPD was diagnosed about 25 years after service, 
and he continues very heavy smoking to this day, there is no 
reasonable possibility that a VA medical examiner could link 
the veteran's COPD to his military service, which covered 
less than 20 months duration.  Thus, based on the evidence in 
this case, such an examination would be futile, serve no 
useful purpose, and it is not mandated by VCAA under these 
circumstances.  Id.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's COPD is not etiologically related to his active 
service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra; Alemany, supra.  

Hypertension 

The veteran was discharged from active service in December 
1969.  The record indicates that he developed hypertension in 
the 1970s.  However, there is no indication that his 
hypertension became manifest to a compensable degree by 
December 1970.  As such, he is not entitled to service 
connection for that disability on a presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran currently suffers from hypertension that appears 
to be responsive to medication.  In any event, he has a 
present disability, a condition necessary for the granting of 
service connection.  See Degmetich, supra.  In addition to a 
present disability, however, there must be credible evidence 
of a nexus between his hypertension and service.  38 C.F.R. 
§ 3.303.  According to the evidence of record, he developed 
hypertension more than a year following his separation from 
active service.  Thus, service connection for hypertension is 
not appropriate.  Id.  The Board notes that his hypertension 
was clearly not aggravated by service as there is no 
indication that he suffered from the disability prior to 
enlistment.  See 38 C.F.R. § 3.306.  

Generally, VA is required to provide a medical examination 
and opinion regarding etiology in order to assist veterans in 
establishing claims.  See 38 U.S.C.A. § 5103A(d).  However, 
VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See generally 38 U.S.C.A. 
§ 5103A.  In this case, because there was no evidence of 
hypertension before, during, or within one year following 
service and because more than 30 years have elapsed since 
service, the Board believes that there is no reasonable 
possibility that a VA medical examination could reveal a link 
between his current hypertension and service.  Moreover, the 
Board emphasizes that the entire record is silent with 
respect to any showing of a causal connection between 
hypertension and service or any possibility thereof.  Thus, 
such examination would serve no useful purpose and is not 
mandated by VCAA.  Id.

The Board notes that this is not a case in which the evidence 
is in relative equipoise, in which case the veteran would 
prevail.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Rather, 
the preponderance of the evidence suggests that his 
hypertension began after service and is not linked thereto.  
See Alemany, supra.  Thus, again, service connection for 
hypertension is denied.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for COPD is denied.  

Service connection for hypertension is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

